DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s after-final claim amendments/arguments filed May 16, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 2, 9, and 16 were canceled. Claims 1, 3-8, 10-15, and 17-20 are now renumbered as claims 1-17 are pending.
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1, 3-8, 10-15, and 17-20 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
7.	For independent claims 1, 8, and 15, the prior arts do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “transmitting, from the IoT device, a first plurality of tokens that the gateway failed to respond to;” as it pertains to the other portions of the claim within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning. Therefore, the examiner found the invention as claimed to be allowable and allowed it to be patented.
8.	Dependent claims 3-7, 10-14, and 17-20 are allowed due to their dependency on allowable independent claims 1, 8, and 15.
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 8, and 15 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
11.	Prior arts made of record, not relied upon:
US 11,336,658 B2 (Teshome et al.): Plural Internet of Things (IoT) gateways detect, secure against and remediate malicious code with an autonomous communication of tokens between the IoT gateways on a time schedule. Detection of an invalid token or a token communication outside of a scheduled time indicates that malicious code may have interfered with token generation or communication. Once malicious code is verified on an IoT gateway, the failed gateway is quarantined from the passing of the token and functions of the failed IoT gateway are assigned to other IoT gateways.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438